(tftmri at Appeals
                     mttl| Ststrtct at ftexns at Dallas
                                     JUDGMENT

DARRELL WAYNE PHILLIPS,                      Appeal from the 292nd District.Courtof
      lant                                   Dallas County, Texas. (Tr.Ct.No. F92-
 PP                                          41539-JV).
No. 05-92-01935-CR              V.
                                             Opinion delivered per curiam, before
                                             Justices Lagarde, Chapman, and James.
THE STATE OF TEXAS, Appellee


       Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered February 28, 1995.



                                              TOM JAME
                                              JUSTICE
AFFIRMED and Opinion Filed February 28, 1995




                                          In The

                                (tart of Appeals
                      mtttf Ststrtrt of Okxas at laitas
                                   No. 05-92-01935-CR


                        DARRELL WAYNE PHILLIPS, Appellant

                                            V.


                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 292nd District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F92-41539-JV


                               OPINION PER CURIAM

                      Before Justices Lagarde, Chapman, and James

       Darrell Wayne Phillips appeals his conviction for burglary of avehicle. Appellant
 pleaded guilty to the offense alleged in the indictment without the benefit of aplea bargain
 agreement on punishment. Appellant also pleaded true to the enhancement paragraphs.
 The trial court found appellant guilty and assessed a thirty-five-year sentence.
                                                                i

        Appellant's attorney filed abrief in which he concludes that the appeal is wholly
 frivolous and without merit. The brief meets the requirements ofAnders v. California, 386
U.S. 738 (1967). The brief presents aprofessional evaluation of the record showing why,
in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807
(Tex. Crim. App. [Panel Op.] 1978). Counsel. deUvered a copy of the brief to appeUant.
We advised appellant he has a right to file a pro se brief. AppeUant did not file a pro se
brief.

         We have reviewed the record and counsel's brief. We agree the appeal is frivolous
and without merit. We find nothing in the record that might arguably support the appeal.
         We have also considered the motion of appeUant's counsel to withdraw. We grant
the motion to withdraw. See Stafford v. State, 813 S.W,2d 503, 511 (Tex. Crim. App. 1991).
         We affirm the trial court's judgment.

                                                       PER CURIAM


Do Not Publish
Tex. R. App. P. 90
921935F.U05




                                                 -2-